PER CURIAM.
This appeal is by the State of Florida from a judgment dismissing a second information upon the ground that the prosecution was barred by the statute of limitations, see F.S. § 932.05, F.S.A. The record reveals clearly that the crime, if committed, occurred in September of 1966; that the first information which was filed in September of 1968 (two days before the expiration of the statute) was dismissed upon the State’s motion for a nolle prosequi, solely because the State was not ready to proceed with trial. Under these circumstances, the second information which was filed in February of 1970, was beyond the period provided by the statute. Cf. Mead v. State, Fla. 1958, 101 So.2d 373; Pena v. Schultz, Fla.1971, 245 So.2d 49 (released Feb. 24, 1971); State ex rel. Bird v. Stedman, Fla.App. 1969, 223 So.2d 85.
Affirmed.